The opinion of the court was filed March 17, 1884.
Per Curiam.
It was not within the general scope of the business of the firm for one partner to bind his co-partner jointly with himself to pay this debt of another. No special authority from his co-partner to do so is alleged.
*517The offer is not to prove a contract to pay the note out of money in possession of the defendants in error, at the time the promise was made, but out of money of the maker which might be in their hands when the note became due. The offer is not to prove that any money of the maker was in the possession or control of the maker when the note matured. The alleged contract is therefore to pay the debt of another, and is invalid under the statute: Townsend v. Long, 27 P. F. Smith, 143 ; Justice v. Tallman, 5 Norris, 147.
Judgment affirmed.